Notice of Allowability
The Applicant amendments dated 7/5/2022 have been entered and fully considered. Claims 1-5 and 8-9 have been amended. Claims 1-9 are pending and they are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Applicant’s amendments have overcome the objection and the  35 USC 112(b) rejections previously set forth in the non-final office action of 4/8/2022.
The closest prior art to the independent claim 1 was  HOEGLINGER (US-2018/0104875), hereinafter HOEGLINGER.
HOEGLINGER discloses an injection molding system for insert molding that comprises of an opening-closing mechanism for opening/closing a pair of molds, an injection device configured to inject a resin into a space that is between the pair of molds when closed, and a positioning mechanism with a holding member to hold an insert part and to position the insert part between the pair of molds. 
The Examiner also showed that based on HOEGLINGER’s teaching it would have been obvious to one of ordinary skill in the art to have configured the holding member to continue holding the insert part between the pair of molds even after the opening-closing mechanism starts to operate to close the pair of molds (see non-final office action of 4/8/2022).
HOEGLINGER, however, fails to disclose a part holder that is located in one of the pair of the molds and is configured to hold the insert. Also, HOEGLINGER fails to disclose a positioning controller configured to cause the positioning mechanism to position the insert part held by the holding member on the part holder, and to cause the positioning mechanism to move the holding member so that the holding member continues holding the insert part to the part holder even after the opening-closing mechanism starts to operate to close the pair of molds.
One having ordinary skill in the art at the time the invention was filed would not have been reasonably motivated to have modified HOEGLINGER to arrive at the invention as claimed. As such claim 1 and its dependent claims 2-9 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748